Filed 05/21/20                                       Case 20-10286                                                  Doc 50



       1    Michael H. Meyer, Esq. #82336
            Chapter 13 Trustee
       2    Sarah R. Velasco, #255873
            Staff Attorney
       3    PO BOX 28950
            Fresno, California 93729-8950
       4    Telephone (559) 275-9512
            Fax (559) 275-9518
       5    E-mail: cvinson@meyer13.com
       6                                 UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF CALIFORNIA
       7

       8
                                                                      )   Case No.: 20-10286-A-13F
       9    In re:                                                    )
                                                                      )   CHAPTER 13
       10   Donald Sa                                                 )
                                                                      )   DC NO. TCS-2
       11   Jeannie Lynne Sa                                          )
                                                                      )   CHAPTER 13 TRUSTEE'S OPPOSITION
       12                   Debtors,                                  )   TO CONFIRMATION OF CHAPTER 13
                                                                      )   PLAN
       13                                                             )
                                                                      )   DATE: June 25, 2020
       14                                                             )   TIME: 9:00 AM
                                                                      )   PLACE: U.S. Courthouse
       15                                                             )          Dept A, Courtroom 11, 5th Floor
                                                                      )          2500 Tulare Street
       16                                                             )          Fresno, Ca 93721
                                                                      )
       17                                                             )   JUDGE: Hon. Fredrick E. Clement
       18
                     MICHAEL H. MEYER, Chapter 13 Trustee in the above referenced matter, objects to
       19
            confirmation of the Chapter 13 Plan filed April 17, 2020, the following grounds:
       20
                                                                I.
       21
                                                   BASIS OF OBJECTION
       22

       23            1.     The plan fails to provide for submission of all or such portion of future earnings or
       24   other future income to the supervision and control of the Trustee as is necessary for execution of
       25   the plan. [11 U.S.C. §1322(a)]
       26            The plan is short $13.63 per month. If the attorney’s fee dividend is reduced to $161.64 per
       27   month the plan will fund each month.
       28   ///




                                                                -1-
Filed 05/21/20                                         Case 20-10286                                                    Doc 50



       1             2.     The Debtor(s) will not be able to make all payments under the plan and comply
       2    with the plan. [11 U.S.C. §1325(a)(6)]
       3             Plan payments are delinquent $2,456.00 through April 2020. In addition, the May 2020 plan
       4    payment in the amount of $1,228.00 will come due prior to the hearing date.
       5                                                         II.
       6                                         POINTS AND AUTHORITIES
       7
                     11 U.S.C. §1322(a) provides that a plan shall provide for certain payments to creditors and for
       8
            payment of claims within specified classes. Pursuant to 11 U.S.C. §1325(a)(1) the Court shall confirm
       9
            a plan if the plan complies with the provisions of Chapter 13 and with other applicable provisions of
       10
            this title.
       11
                     11 U.S.C. §1325(a) provides that the Court shall confirm a plan if certain criteria set forth in
       12
            §1325(a) is met.
       13
                     The debtors carry the burden of proving, by a preponderance of the evidence, that the plan
       14
            complies with the statutory requirements of confirmation. In re Arnold and Baker Farms, 177 B.R.648,
       15
            654 (9th Cir. BAP 1994), In re Warren, 89 B.R. 87, 93 (9th Cir. BAP 1988), In re Wolff, 22 B.R.510,
       16
            512 (9th Cir. 1982).
       17
                     WHEREFORE, the Trustee requests that the Trustee’s opposition to confirmation of the plan
       18
            be sustained.
       19

       20
            Dated: May 20, 2020                                    Respectfully submitted,
       21
                                                                   /s/ Sarah R. Velasco
       22                                                          Sarah R. Velasco, Staff Attorney for
       23
                                                                   Michael H. Meyer, Chapter 13 Trustee

       24

       25

       26

       27

       28




                                                                 -2-
